82938: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30518: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82938


Short Caption:STEADFAST INS. CO. VS. DIST. CT. (STINSON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792216Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSteadfast Insurance CompanyEric O. Freeman
							(Selman Breitman, LLP/Las Vegas)
						Casey J. Quinn
							(Selman Breitman, LLP/Las Vegas)
						


Real Party in InterestDuniesky Velazquez-EscobedoJoshua P. Berrett
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


Real Party in InterestJohn StinsonJoshua P. Berrett
							(Bighorn Law/Las Vegas)
						Jacob G. Leavitt
							(Bighorn Law/Las Vegas)
						


RespondentJoanna Kishner


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/19/2021Filing FeeFiling fee paid. E-Payment $250.00 from Casey J. Quinn. (SC)


05/19/2021Petition/WritFiled Emergency Petition for Writ of Mandamus Under NRAP 27(e), Immediate Action is Necessary Before Order is Issued on Default Judgment at Continued Prove-up Hearing on May 21, 2021. (SC)21-14468




05/19/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-14469




05/19/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-14470




05/20/2021Order/ProceduralFiled Order Directing Written Order and Answer. Petitioner shall have 14 days from the date of this order to obtain from the district court a written order memorializing its oral ruling and to file and serve a supplemental appendix containing a copy of that written order. Real parties in interest's answer due: 28 days. Petitioner shall have until 14 days from when the answer is served to file and serve a reply. (SC)21-14611




06/01/2021AppendixFiled Petitioner's (Supplemental) Appendix to Petition for Writ. (SC)21-15550




06/17/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 6/18/21) (SC)


06/18/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Kimball Jones. (SC)21-17571




06/18/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-17589




07/02/2021Notice/IncomingFiled Notice of Appearance (Jacob G. Leavitt and Joshua P. Berrett of the law firm of Bighorn Law hereby appear as counsel of record for Real Parties in Interest, John Stinson and Duniesky Velazquez-Escobedo). (SC)21-19046




07/02/2021Petition/WritFiled Petitioner's Reply Brief. (SC)21-19122




10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-29623




10/19/2021Notice/IncomingFiled Petitioner's Joint Notice of Settlement. (SC)21-30066




10/22/2021Order/DispositionalFiled Order Dismissing Petition for Writ of Mandamus. Petitioner has now filed a joint notice of settlement, signed by counsel for all parties, indicating that the underlying district court case has been resolved in its entirety, which renders this writ petition moot, and seeking to withdraw the petition.  The notice is treated a joint motion for voluntary dismissal.  NRAP 42(b).  The motion is granted, and "this writ proceeding is hereby dismissed."  Case Closed/No Remittitur Issued. (SC)21-30518





Combined Case View